Citation Nr: 1511596	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  09-33 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent eczema.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues currently on appeal were previously before the Board in May 2011, September 2013 and January 2014, at which point they were remanded for further development.  The issues have now been returned to the Board for additional appellate review.

Once an issue has been remanded, the Board is obligated by law to ensure that the AMC/RO complies with its directives on remand; where the remand is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

While some of the requested development has been completed, after a review of the record the Board finds that another remand is required.

The Board apologizes for the delay in the full adjudication of this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing system.


REMAND

In the January 2014 Board remand, the Board directed the RO/AMC to (1) request employment records from the Veteran's former employer (USPS) reflecting the circumstances of her retirement and any records documenting her lost time from work due to eczema, (2) refer the case to the Director of the VA Compensation and Pension Service for a determination as to whether the Veteran is entitled to the assignment of an extraschedular rating for eczema in accordance with the provisions of 38 C.F.R. § 3.321(b), (3) ensure compliance with the VCAA with respect to the TDIU claim, and (4) readjudicate the issues of entitlement to an increased evaluation for eczema and to a TDIU.

On remand, the RO/AMC provided the Veteran with the proper notice regarding the TDIU claim.  

The RO/AMC failed to obtain the proper employment records from the USPS.  An August 2014 letter and September 2014 follow-up letter to the U.S. Office of Personnel Management (OPM) requested medical records.  

A notation in the record after an October 2014 phone call to OPM notes that OPM acknowledged that they have employment records for the Veteran.  OPM reported that "it could take a while to get the records" but they would be able to provide something.

A notation in the record after an October 2014 phone call to the Veteran notes that the AMC felt "there was more that we could do" with regard to requesting employment records from USPS and specifically noted that the AMC had "mistakenly requested treatment records and not employment records."

An October 2014 fax to OPM requests employment records from OPM.

In November 2014 OPM responded to the initial August 2014/September 2014 letters requesting medical records and noted that "no medical documentation has been submitted to our office."  The letter did not address the request for employment records.

A December 2014 memorandum notes that the case was not "ready-to-rate" as the AMC had "not received a response [from OPM] for the employment records."

No additional response was submitted by OPM and the AMC issued a supplemental statement of the case without completing the remand directives.

The Board stresses that the AMC did not received employment records from OPM  and did not refer the case to the Director of VA Compensation and Pension Service for a determination regarding an extraschedular assignment.

On remand, the Veteran should request her employment records from OPM and submit them to the Board in order to ensure full and expedited development of the case.

The Veteran had notified the Board in February 2014 that she had requested employment records from the USPS.  However, she did not submit any records and did not follow-up regarding whether she ever received such records.

The Veteran herself is asked to get these records in order to expedite this case. 
	
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining authorization from the Veteran (if necessary), the RO/AMC should request employment records from the Veteran's former employer (USPS) reflecting the circumstances of her retirement, and any records documenting her lost time from work due to eczema.  All requests and responses should be fully documented in the claims file.  (Again, in this regard, in order to expedite her case, it is recommended that the Veteran herself obtain and submit these records and all other records that would support her claim from the USPS and all other sources and then inform the RO/AMC that all records have been submitted.)

2.  After the development requested above has been completed to the extent possible, the RO should refer the case to the Director of the VA Compensation and Pension Service for a determination as to whether the Veteran is entitled to the assignment of an extraschedular rating for eczema in accordance with the provisions of 38 C.F.R. § 3.321(b).  The Director of Compensation and Pension is requested to provide adequate reasons and bases for any decision.

3.  After completion of the above and any other development deemed necessary, the RO should review and adjudicate the issues of entitlement to an increased evaluation for eczema and to a TDIU.  If any benefit sought is not granted, furnish the Veteran and her representative a supplemental statement of the case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




